Honorab$e Clyde Barton
County Auditor
lfinkler-County
Kermit, Texas

Dear Sir;                               opinion Ho. o-4399
                                        Rer Does the ammissioners*
                                             court have authority to
                                             pay aonstables a mileage
                                             fee of four oents per mile
                                             in addition to their regu-
                                             lar salary paid under the
                                             Offioers* salary law, and
                                             related questions?

          Your letter of recent date requesting the opinion of this &part-
ment on the questims oontained therein reads in part as follomr

                 "Klkklsr c~un~~is operating under the Officers
            Salarg.kw by order of.the Canrmissioners'Court, sinoe
            the pc@lrtion of the County does not autkaatioally
            plaoe the CWnty subject to that Law.

                 "Doks'the CommissiotiersCourt haps authority to
            pay Constables h mileage fee of four oents per mile
            in addition to their regular salary paid under the
            opfioera Salary Law?
            ;j;
                 *Does the Commissioners Court have authority to
            purohatieaumiunitiarfor ConstaUes operating'under the
            Officers Salary Law?
                                ,
                 "Does the kmmissioners Court have authority to pay
            for the installation, monthly sex-ciaooharge, and toll
            oharges on telephoneisinstalled in the private residences
            of Deputy Sheriffs or Constable8 operating underthe
            Offioera Salary La*   The telephone to be used for offl-
            oial kusiness only."

           Winkler County has a population of 6,176 inhabitants aocord-
ingto   the 1940 Federal oensus.

            Seotion 15 of Article 3912e provides in ~rtr
                                          -.   ._.




Honorable Clyde Barton, Page 2



          "The Canmissioners Court in counties having
     a population of less than tmenty thousand (20,000)
     inhabitants, aooording to the last preceding Fed-.
     era1 census at the first regular meeting inJanuary
     of each calendar year, may pass an order providing
     for ocmpensation of all county and precinct offi-
     oers on a salary basis. . . . In the event such
     court plsses suah order they shall pay to eaoh of
     said distriot and county officers in money an annual
     salary +I twelve (12) equal installments of not less
     thanthWtota1   sum earned as oompensatian by said
     officer in the said official aapaoity for the fisoal
     year 1935 and not more than the maximum allowed such
     offioer under laws existing August 24, 1935. . . .a

     Section 15 of Artiole 3912e, supra, provides in paktr

          "In oounties where it shall have been detena-
     ined that precinct officers shall be compensated on
     an annual salary basis it shall be the duty of the
     oamaissioners' court of~suah oounty to fix the sal-
     ary allowed to suah officers. Eaoh of said offioers
     shall be paid in money an a44ual salary in twelve (12)
     equal installments of not less than the,,totalsue    _
     earned as oompensation earned by him in his off%oial
     oapaoLI for the fisoal year 1935 and not more than
     the maxima smoti allowed such officer under laws
     existing August 24, 1935. . . ."

  ~. Byvirtue~of Seotion B, Artiole 3599, Vernon's Annotated Civil
Statutes, the sheriff or his deputies who are oompsnsated an a salary
basis who ovm and use their automobile or automobiles ~$n the disoharge
of official business are allowed four cents for eaohmile traveled in
the disoharge of official business. Such smn shall oover all expenses
of the maintenanoe, depreoiation, and operation of such automobile or
automobiles. Suchmileage shall be reported and paid in the same
manner prescribed for other allowable expenses under the provisions of
the aot. This aot does not provide four oents for eachmile traveled
by a constable in the disoharge of his official business. Ws fat1 to
find any statute authorising a constable on a salary basis to rea&ve
any specified amount for 8aehmile trawled in the discharge of okl-
cial business. Therefore, me snswsr your first question in the nega-
tiw.
                            _   . -j -




     Honorable Clyde Barton, Page 3



          With reference to your seoond question, by virtue of Seation B,
     Article 3899, supra, we think that the commissioners9 court has the
     authoritg to allow expenditures for the purchase of ammunition for
     oonstables operating under the offioers' salary law to the extent
     “neaessary in the proper and legal aonduot of his office," when the
     provisions of said statute have been complied with.

          In reply to your third question, it is our opinion that the
     statute (Article 3899), or any other statutedoes not authorize the
     acmaissioners~ oourt to pay for installation, monthly service charge
     and toll charges on telephones installed in the private residenoe
     of deputy sheriffs or constables operating under the offioers' sal-
     ary law.

                                               Yours wry   truly


                                             Al'TORUEYGEiNERbL
                                                           OF TEXAS

                                           by s//&-dell flillimns

                                                 Ax-dellRllimas
                                                        dssistmt
6;
     APPROVED PRB18,1S42

     ~GRCVRR SEuws
     FIRST ASSISTART
     4TTORNEY GElURAL


                                            AfFMVED OpXnXon Ccemittee
                                            py BIB Ehaixman